DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  In claim 30, line 5, -by- should be inserted after “generated”; In claim 31, line 6, “issued” should be replaced with -generated-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “determining that a connection to the heat exchange catheter is not approved for use”.  However, there is insufficient support for this specific claim limitation in the specification.
Claims 23-26 recite the specific orientation of the “identification member” relative to other components of the device.  However, there is insufficient support for these specific claim limitations in the specification.
Claim 27 recites that the “element comprises a machine-readable storage medium encoded with said machine-readable information”.  However, there is insufficient support for this specific claim limitation in the specification.
Claim 34 recites the limitation “determining that a connection between the heat exchange catheter device and the extracorporeal heat exchange fluid supply apparatus is authorized or approved”.  However, there is insufficient support for this specific claim limitation in the specification.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "said machine-readable information" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the machine-readable information" in lines 1-2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the extracorporeal heat exchange fluid supply apparatus approved for connecting to the catheter device" in lines 3-4 (also see claim 31).  There is insufficient antecedent basis for this limitation (i.e., a device approved for connecting) in the claim.
Claim 30 recites the limitation "at least one processor" in line 5.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “at least one processor”.
the extracorporeal heat exchange fluid supply apparatus approved for connecting to the catheter device" in lines 3-4.  There is insufficient antecedent basis for this limitation (i.e., a device approved for connecting) in the claim.
Claim 31 recites the limitation "the machine-readable information" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "a heat exchange catheter device" in line 1.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 33 recites the limitation "a processor" in line 2.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 33 recites the limitation "the machine-readable information" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the extracorporeal heat exchange fluid supply apparatus that is approved for connecting to the catheter device" in lines 9-10.  There is insufficient antecedent basis for this limitation (i.e., a device approved for connecting) in the claim.
Claim 38 is found to be indefinite because Examiner is unsure of its scope due to the recitation of a “near field communication element” twice.  Appropriate correction is required. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,756.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, and 27-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maschke, U.S. 2007/0093710 (hereinafter Maschke).
Regarding claims 21, 23, 28, and 29, Maschke discloses (note figs. 1 and 5 – as best understood by Examiner) a device comprising: a heat exchange catheter (distal portion of ‘2’) having a supply lumen (note paragraph 20) and a return lumen (note paragraph 21); and an element (RFID tag – note paragraph 42) that necessarily comprises computer-readable information and that is necessarily attached/positioned in the claimed manner; wherein the 
Regarding claim 22, Maschke discloses (note figs. 1 and 5) a device further comprising a ‘tubing set’ for connecting the catheter to a fluid supply apparatus (note abstract; paragraphs 20-21).
Regarding claim 27, Maschke discloses (see above – as best understood by Examiner) a device wherein the element necessarily comprises a ‘machine-readable storage medium’ encoded with said computer-readable information.
Regarding claims 30 and 31, Maschke discloses (see above) a device capable of meeting the claimed functional language limitations (i.e., capable of performing the claimed function).  As above, it should be noted that the “processor” and “fluid supply apparatus” have not been positively recited by the cited claims.  Furthermore, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke.
Regarding claims 24-26, Maschke discloses a device (see above – as best understood by Examiner) comprising a heat exchange catheter, a tubing set, and an element.  However, Maschke fails to explicitly disclose the specifically-claimed orientation of the ‘element’ relative to the rest of the components.  It is well known in the art that these different device configurations are widely considered to be interchangeable.  Furthermore, Applicant has failed to provide these specific configurations with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Maschke to comprise any of a variety of element-catheter orientations (including the claimed ones).  This is because this modification would have merely comprised a simple substitution of interchangeable orientations in order to produce a predictable result (see MPEP 2143).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Japikse, 86 USPQ 70.

Claims 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao, U.S. 2009/0065565 (hereinafter Cao).
Regarding claim 33, Maschke discloses (see above) a system wherein the fluid supply apparatus comprises a reader (RFID reader – paragraph 42) and a processor (46), said processor being programmed to control operation of the system.  However, Maschke fails to explicitly disclose a system wherein the processor is programmed to enable the components to operate together only after the reader has read the computer-readable information of the element.  Cao teaches (note fig. 3; paragraphs 41, 42, and 44) a similar system comprising a processor programmed to enable the components to operate together only after a reader has read the computer-readable information of an element (otherwise, a disabling signal is generated).  It is well known in the art that this design results in increased safety, since it enables the prevention of unwanted catheter activation.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Maschke accordingly in order to increase safety.   
Regarding claim 34, Maschke discloses (note figs. 1 and 5 – as best understood by Examiner) a system comprising: a catheter device comprising: a heat exchange catheter (distal portion of ‘2’) having a supply lumen (note paragraph 20) and a return lumen (note paragraph 21); and an element (RFID tag – note paragraph 42) that necessarily comprises machine-readable information; a fluid supply apparatus (54); a display (52); and a processor (46) .   

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao as applied to claims 33 and 34 above, and further in view of Lindsay, U.S. 2005/0148828 (hereinafter Lindsay).
Regarding claims 35 and 36, Maschke discloses (see above) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42) which communicate wirelessly (note paragraphs 42 and 47).  However, Maschke fails to explicitly disclose the specifically-claimed form of wireless communication.  Lindsay teaches (note .     

Claims 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao and Lindsay as applied to claims 35 and 36 above, and further in view of Liu, U.S. 2013/0181048 (hereinafter Liu).
Regarding claims 37 and 38, Maschke discloses (see above – as best understood by Examiner) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42), but fails to explicitly disclose that they each comprise a power source, at least one of which is an electromagnetic field.  Liu teaches (note paragraph 31) a similar system comprising an RFID reader and tag, wherein each of these components comprises a power source with at least one of these comprising an electromagnetic field.  It is well known in the art that these different RFID configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Maschke so that each of the RFID components comprises a power source, with at least one of these comprising an 
Regarding claims 39 and 40, Maschke in view of Cao, Lindsay, and Liu teaches a system that would meet the claimed limitations (as can be seen in the rejection of claim 34 above). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of certain limitations, as well as their functional nature (see interpretation above).  Therefore, Examiner asserts that the claims have been met in view of the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794